Name: Commission Implementing Regulation (EU) 2015/617 of 20 April 2015 amending for the 230th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 21.4.2015 EN Official Journal of the European Union L 102/35 COMMISSION IMPLEMENTING REGULATION (EU) 2015/617 of 20 April 2015 amending for the 230th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 April 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of two persons to the Al-Qaeda Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries shall be added under the heading Natural persons: (a) Ali Ben Taher Ben Faleh Ouni Harzi (alias: Abou Zoubair). Date of birth: 9.3.1986. Place of birth: Ariana, Tunisia. Nationality: Tunisian. Passport No: W342058 (Tunisian passport, issued on 14.3.2011, expires on 13.3.2016). National identification No: 08705184 (Tunisian National Identity Card number, issued on 24.2.2011). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at Mar. 2015); (c) Iraq (possible alternative location as at Mar. 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 171 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Date of designation referred to in Article 2a(4)(b): 10.4.2015. (b) Tarak Ben Taher Ben Faleh Ouni Harzi (alias: Abou Omar Al Tounisi). Date of birth: 3.5.1982. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: Z050399 (Tunisian passport, issued on 9.12.2003, expired on 8.12.2008). National identification No: 04711809 (Tunisian National Identity Card number, issued on 13.11.2003). Address: (a) 18 Mediterranean Street, Ariana, Tunisia; (b) Syrian Arab Republic (located in as at March 2015); (c) Iraq (possible alternative location as at March 2015); (d) Libya (previously located in). Other information: (a) Physical description: eye colour: brown; height: 172 cm; (b) Photo available for inclusion in the Interpol-UN Security Council Special Notice; (c) Father's name is Taher Ouni Harzi, mother's name is Borkana Bedairia. Date of designation referred to in Article 2a(4)(b): 10.4.2015.